PER CURIAM.
This cause, which was submitted to the court on the 5th day of October, 1933, and which has been duly considéred by • the court, came on this day in open court to be again heard.
And the court being of opinion that the decree appealed from is in all respects correct and should be affirmed, the same is hereby affirmed; but it appearing to the court that the Congress has since the decision of the lower court herein passed certain legislation intended to make ineffective the carrying out of the order of the Public Utilities Commission in so far as the same provided and required the installation and operation of meters in public taxicabs in the District of Columbia, it is now, by agreement of all counsel, adjudged and 'decreed that so much of the order of the Public Utilities Commission as requires the installation and operation of meters in public taxicabs -in the District of Columbia be, and the same is, suspended until such time as the Congress may legislate further and definitely with relation to the policy to be pursued in the District of Columbia on that Subject.